                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

WILLIAM R. HOLT,

                Plaintiff,

                v.                                              CASE NO. 18-3284-SAC

JOE NORWOOD, et al.,

                Defendants.

                                   ORDER TO SHOW CAUSE

        Plaintiff, a state prisoner appearing pro se and in forma pauperis, filed this civil rights

complaint pursuant to 42 U.S.C. § 1983. At the time of filing, Plaintiff was an inmate at the El

Dorado Correctional Facility-Central in El Dorado, Kansas (“EDCF”). On April 5, 2019, the Court

entered a Memorandum and Order (Doc. 41) granting Plaintiff until April 26, 2019, in which to

file a complete and proper amended complaint. To date, Plaintiff has failed to either file an

amended complaint or to request an extension of time beyond the April 26, 2019 deadline.

        Rule 41(b) of the Federal Rules of Civil Procedure “authorizes a district court, upon a

defendant’s motion, to order the dismissal of an action for failure to prosecute or for failure to

comply with the Federal Rules of Civil Procedure or ‘a court order.’” Young v. U.S., 316 F. App’x

764, 771 (10th Cir. 2009) (citing Fed. R. Civ. P. 41(b)). “This rule has been interpreted as

permitting district courts to dismiss actions sua sponte when one of these conditions is met.” Id.

(citing Link v. Wabash R.R. Co., 370 U.S. 626, 630–31 (1962); Olsen v. Mapes, 333 F.3d 1199,

1204 n.3 (10th Cir. 2003)). “In addition, it is well established in this circuit that a district court is

not obligated to follow any particular procedures when dismissing an action without prejudice

under Rule 41(b).” Young, 316 F. App’x at 771–72 (citations omitted).



                                                   1 
 
       Plaintiff has failed to file an amended complaint within the allowed time. Therefore,

Plaintiff should show cause why this case should not be dismissed without prejudice pursuant to

Rule 41(b) for failure to prosecute.

       IT IS THEREFORE ORDERED BY THE COURT that Plaintiff is granted until

May 14, 2019, in which to show good cause, in writing, to the Honorable Sam A. Crow, United

States District Judge, why this action should not be dismissed without prejudice pursuant to

Rule 41(b) for failure to prosecute.

       IT IS SO ORDERED.

       Dated in Topeka, Kansas, on this 30th day of April, 2019.

                                           s/ Sam A. Crow
                                           SAM A. CROW
                                           U. S. Senior District Judge




                                              2 
 
